54 F.3d 786NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Weldon E. WIGGINS, Plaintiff-Appellant,v.ALAMEDA COUNTY BOARD OF SUPERVISORS, et al., Defendants-Appellees.
No. 94-16362.
United States Court of Appeals, Ninth Circuit.
Submitted May 16, 1995.*Decided May 22, 1995.

Before:  WALLACE, Chief Judge, HUG, and NOONAN, Circuit Judges.


1
MEMORANDUM**


2
California state prisoner Weldon Wiggins appeals pro se the district court's sua sponte dismissal of his 42 U.S.C. Sec. 1983 action prior to issuance and service of process pursuant to 28 U.S.C. Sec. 1915(d).  We have jurisdiction under 28 U.S.C. Sec. 1291.


3
To the extent Wiggins raised Eighth Amendment claims, we affirm for the reasons stated in the district court's opinion.  To the extent Wiggins raised First Amendment claims, we find them to be constitutionally insubstantial.  See Franklin v. Oregon, 662 F.2d 1337, 1342 (9th Cir 1981).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3